t c no united_states tax_court michael zarky petitioner v commissioner of internal revenue respondent docket no filed date p did not file a federal_income_tax return for within years of the due_date of that return r mailed a notice_of_deficiency to p for following r’s concession that p had no tax_liability but had a dollar_figure overpayment for the parties dispute whether p is entitled to that overpayment the dollar_figure had been withheld from interest payments which were made to p during held pursuant to the flush language of sec_6512 i r c which was added to the code by the taxpayer_relief_act_of_1997 publaw_105_34 and b 111_stat_1037 effective for taxable years ended after date and sec_6513 i r c which treats p as having paid the dollar_figure to r on date p is entitled to the dollar_figure overpayment michael zarky pro_se john d faucher for respondent laro judge petitioner petitioned the court to redetermine respondent’s determinations as to petitioner’s taxable_year respondent determined that petitioner is liable for a dollar_figure deficiency and additions thereto of dollar_figure dollar_figure and dollar_figure under sec_6651 and and a respectively petitioner asserted in his petition that he is entitled to a dollar_figure overpayment following respondent’s concession that petitioner overpaid his federal_income_tax by dollar_figure we are left to decide whether petitioner is entitled to that overpayment we hold he is findings_of_fact the parties have filed with the court certain stipulations of fact and an exhibit related thereto we incorporate herein the stipulated facts and exhibit and find the stipulated facts accordingly petitioner resided in moorpark california when his petition was filed unless otherwise indicated section references are to the applicable versions of the internal_revenue_code petitioner did not file a federal_income_tax return his taxable_income for that year totaled dollar_figure all from interest earned on his savings accounts the payors of that interest notified respondent that they had paid this interest to petitioner as income and that they had withheld dollar_figure of it as federal_income_tax respondent was also notified by a brokerage firm that petitioner had during received dollar_figure from brokerage sales respondent determined in the relevant notice_of_deficiency mailed to petitioner on date that petitioner’s gross_income included both the dollar_figure and the dollar_figure respondent has since conceded that none of the dollar_figure was so includable and that petitioner has overpaid his federal_income_tax by the withheld amount of dollar_figure opinion petitioner seeks the dollar_figure that he overpaid for respondent argues that petitioner is not entitled to that amount because respondent states none of it was paid within the 2-year period of sec_6511 we conclude that petitioner is entitled to the dollar_figure overpayment sec_6512 empowers this court to determine the existence and amount of any overpayment_of_tax to be refunded for a year before us under sec_6512 however we may not award a refund in a case such as this unless we determine that the refunded amount was paid within the period which would be applicable under sec_6511 if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment for taxable years ended before date the period of sec_6511 that was applicable in a case such as this was the 2-year period of sec_6511 516_us_235 see also 115_tc_316 for taxable years ended after date however the taxpayer_relief_act_of_1997 publaw_105_34 and b 111_stat_1037 added to sec_6512 flush language that in certain cases lengthened this 2-year period that language provides that the applicable_period under sec_6511 and b i sec_3 years in a case described in subparagraph b of sec_6512 where the date of the mailing of the notice_of_deficiency is during the third year after the due_date with extensions for filing the return of tax and no return was filed before such date thus in a case of a taxpayer such as petitioner who as of the date of the mailing of a notice_of_deficiency had not filed a federal_income_tax return for a taxable_year ended after date but who ha sec_2 we are unaware of any case in which a court has applied the 3-year rule described in this flush language petitioned this court seeking an overpayment for that year sec_6512 allows the taxpayer to receive that overpayment to the extent that it relates to amounts paid within years of the notice_of_deficiency see also h conf rept pincite 1997_4_cb_1457 the house bill permits taxpayers who initially fail to file a return but who receive a notice_of_deficiency and file suit to contest it in tax_court during the third year after the return_due_date to obtain a refund of excessive amounts paid within the 3-year period prior to the date of the deficiency_notice pursuant to sec_6513 the dollar_figure that was withheld from petitioner’s interest_income was considered paid to the commissioner by petitioner on date accordingly in order for petitioner to prevail as to his overpayment the relevant notice_of_deficiency must have been mailed to him during the third year after the due_date of his return and he must have paid the dollar_figure within years of the mailing of the notice_of_deficiency given that the notice_of_deficiency was in fact mailed within the applicable_period and that petitioner was considered during the applicable_period to have paid the dollar_figure to the commissioner we hold that petitioner is entitled to the dollar_figure overpayment all of the parties’ arguments have been considered and those arguments not discussed herein have been found to be without merit accordingly decision will be entered stating that there is no deficiency or addition_to_tax due from petitioner and that there is a dollar_figure overpayment due to petitioner for
